Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles, Appeals Board, dated January 21, 2003, which confirmed so much of the findings of an Administrative Law Judge, made after a hearing, as found that the petitioner violated Vehicle and Traffic Law § 385 (9) and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the stopping and weighing of its truck pursuant to a neutral, nondiscriminatory pattern of selection did not violate constitutional prohibitions against unreasonable searches and seizures (see US Const 4th, 14th Amends; NY Const, art I, § 12; Matter of Metro Demolition Contr. Corp. v Martinez, 12 AD3d 513 [2004]; Matter of Ferrara Bros. Bldg. Materials Corp. v Martinez, 11 AD3d 214 [2004]; Matter of DeFelippis Enters. v Martinez, 11 AD3d 533 [2004]; Matter of Masons v Martinez, 8 AD3d 671 [2004]; Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]). Santucci, J.P., Luciano, Rivera and Fisher, JJ., concur.